Citation Nr: 0625610	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-35 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a 
need for the regular aid and attendance of another person or 
being housebound.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from January 1943 to 
April 1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida that denied the 
appellant's claim of entitlement to special monthly 
compensation (SMC) based on a need for the regular aid and 
attendance of another person or being housebound.


FINDING OF FACT

The appellant is unable to ambulate without the use of a 
walker or without the supervision of another person and 
appears unable to protect himself from the hazards and 
dangers of his daily environment due to service-connected 
disability.


CONCLUSION OF LAW

The criteria for special monthly compensation (SMC) based 
upon the appellant's need for the regular aid and attendance 
of another person have been met.  38 U.S.C.A. § 1114 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.350(b), 3.351, 3.352(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

In this case, VA's duties have been fulfilled.  Based on the 
grant of special monthly compensation benefits by the Board's 
decision herein, it is concluded that appellant had 
sufficient notice of the type of information and evidence 
needed to support said claim.  Therefore, the Board concludes 
that the duty to assist and notify as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000 to the extent it applies, has been 
satisfied with respect to said special monthly compensation 
issue on appeal.  Accordingly, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

If the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with 5/200 visual acuity or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance, special monthly compensation is 
payable.  38 U.S.C.A. § 1114(l).

The evidence does not reveal that the appellant is a patient 
in a nursing home or that he is blind or nearly blind for 
special monthly compensation purposes.  However, it remains 
for consideration whether the evidence of record establishes 
a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c)(3).

In making such determinations, consideration is given to such 
conditions as: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability of claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).

The appellant's claim of entitlement to SMC based upon the 
need for aid and attendance is sufficiently substantiated in 
the record.  The appellant has provided evidence, and the 
private medical treatment records, the VA outpatient 
treatment records and the reports of the VA examinations 
conducted in September 2005 include sufficient information 
for an informed determination.  These records demonstrate a 
steep decline in the appellant's ability to ambulate between 
2004 and 2005.  

Private treatment records indicate that, in July 2004, the 
appellant was described as being able to care for himself as 
far as dressing, grooming and bathing without help.  A 
September 2004 Aid and Attendance Letter stated that the 
appellant could walk about one-half block with the assistance 
of a walker.  The appellant was described as requiring 
assistance with dressing, bathing and eating.  He was said to 
have only partial use of his lower extremities.

The appellant underwent VA joints and spine examinations in 
September 2005; the examiner commented on the appellant's 
functional loss attributed to the service-connected 
disability of the lower extremities and lower back.  The 
appellant reported that his back would flare up five times 
per month and that he was not able to leave his house at 
those times.  He said that he fell down sometimes.  The 
examiner stated that the appellant usually used a scooter to 
get around and that he used a walker otherwise.  The examiner 
described the appellant as having difficulty standing, as 
walking with a shuffling gait, as being unstable and as 
needing assistance "pretty much at all times."  These 
difficulties were related to the decreased motion and pain, 
stiffness, fatigability and lack of endurance in the ankles 
and knees, as well as pain and limitation of motion of the 
lumbar spine.  Furthermore, the appellant demonstrated 
contractures at 30 degrees of flexion in the right knee and 
32 degrees in the left knee.  He only had motion from 30 to 
82 degrees in the right knee and from 32 to 60 degrees in the 
left knee.  He stood with a flexed and kyphotic posture; he 
had a spinal flexion contracture of 30 degrees with motion to 
only 52 degrees.  The examiner said that the appellant was 
likely to fall if asked to do any significant activity.  The 
examiner stated that the appellant required assistance with 
his activities of daily living (ADL) every day.  The examiner 
further stated that the appellant's disability could not be 
isolated to one cause, that it was a combination of the 
osteoarthritis in all of his joints (ankles, knees, hips and 
back).

The medical evidence of record, viewed liberally, does not 
rule out that the appellant's need for assistance in his 
activities of daily living and to protect himself from the 
hazards and dangers of daily living is a result of the 
service-connected disability of the lumbar spine, the ankles 
and the knees even though non-service-connected hip disorders 
were noted.  Liberally interpreting these reports, in 
particular the September 2005 VA examination reports, would 
support the conclusion that the appellant requires assistance 
to protect him from the hazards of his daily environment and 
to assist him in activities of daily living as a result of 
the service-connected disabilities of the lumbar spine, knees 
and ankles.  There is ample evidence of the character of his 
lumbar spine, knee and ankle deficits that would seem to 
support the nonmedical assertions regarding a need for aid 
and attendance.  That the appellant's back, ankle and knee 
disabilities have resulted in difficulties in bathing, 
walking, standing and other self-care needs is noted in the 
medical evidence.  This evidence is highly probative as the 
clinicians undoubtedly were aware of the impairment from all 
the other medical conditions noted in the record.  In 
addition, the specific activities requiring assistance were 
identified.

It is obvious that the appellant requires assistance in major 
aspects of daily living and the VA examiner attributed his 
various difficulties as due appreciably to the service-
connected lumbar spine, knee and ankle disabilities.  The 
benefit of the doubt rule is applicable here since there is 
not a preponderance of negative evidence against the claim.  
Whatever can be brought against the claim from the VA 
examinations or other treatment reports of record is equaled 
by the documented impairment from the lumbar spine, knee and 
ankle disabilities.  The record does not contain an 
examination report that indicates that the appellant's need 
for aid and attendance is not related to these service-
connected disabilities.

The relevant criteria that must be evaluated in assessing the 
appellant's need for regular aid and attendance are set forth 
in 38 C.F.R. § 3.352(a).   The enumerated factors need not 
all be present, but at least one must exist to establish 
eligibility.  From the examinations that include references 
to a need for assistance there is ample support to find that 
the veteran requires assistance in major aspects of self-care 
on account of a service-connected disability.  The evidence, 
viewed liberally, shows appreciable physical impairment of a 
degree from the service-connected disability that would 
reasonably require another person to assist him in daily 
self-care tasks.  Complete helplessness is not required to 
establish entitlement, nor does the need for assistance have 
to be constant; only a regular need is required.  

In summary, the appellant has been found to have significant 
service-connected physical impairment that has resulted in an 
impaired ability to perform daily self-care tasks and to 
protect himself from his daily environment.  For example, it 
is not clear that he would be able to flee a nighttime house 
fire.  38 C.F.R. §§ 3.350(b), 3.352(a).  Therefore, the 
appellant is entitled to special monthly compensation based 
on the need for regular aid and attendance.

In view of the action taken on the issue of special monthly 
compensation benefits based on the need for regular aid and 
attendance, the issue of special monthly compensation 
benefits based on being housebound is moot as it constitutes 
a lesser included benefit.  See 38 U.S.C.A. §§ 1114(l), 
1114(s).


ORDER

Special monthly compensation benefits by reason of the need 
for regular aid and attendance of another person are granted, 
subject to controlling regulations governing the payment of 
monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


